DISSENTING OPINION BY
Judge LEAVITT.
Respectfully, I dissent. I believe that under Dean v. Department of Transportation, 561 Pa. 503, 751 A.2d 1130 (2000), Herman Nance’s estate cannot pursue a claim for damages against the Philadelphia Housing Authority. Dean established the bright line rule that it must be the dangerous real estate fixture itself that causes the injury before a plaintiff can pursue a damage claim against the Commonwealth under the real estate exception to sovereign immunity. Here, it was the actions of Nance that caused the fire and his unfortunate death.
In Dean, the Supreme Court held that PennDOT’s failure to install a guardrail along a dangerous curve that would have mitigated or entirely prevented harm to a plaintiff, whose vehicle left the road, did not meet the real estate exception. The Supreme Court reasoned that the Commonwealth does not have a duty to prevent or even minimize injuries from dangers not caused by the Commonwealth, stating “[t]he Commonwealth ... is not a guarantor of the safety of the highway.” Dean, 561 Pa. at 511, 751 A.2d at 1134 n. 8.1 If the Commonwealth’s property is safe for its intended purpose, then the Commonwealth cannot be held liable for damages where its property causes harm.
Here, Nance left a frying pan unattended on a gas stove in his kitchen, which started a fire in his apartment that spread throughout the building. He died in the fire that he started. There was an alarm in Nance’s apartment as well as a hallway alarm, consisting of strobe lights and a horn. However, the hallway alarm was delayed because half of its heat sensors were missing. The alarm in Nance’s apartment activated “early on” in the incident.2
*1155Nance’s estate seeks wrongful death damages from the Philadelphia Housing Authority on the theory that the decedent could have saved himself had the Commonwealth properly maintained the fire alarm system; installed fire stops and insulation; and provided adequate emergency lighting and extinguishers. These factual assertions would be for a jury to decide in a private tort case. However, even if found true here, the real estate exception would not be satisfied. The building could be used for its intended purpose as a residence with or without these systems. The absence of an appropriate warning system or an extinguisher is no different from the absence of the guardrail in Dean. The majority notes that it is foreseeable that an elderly man will leave cooking items on a stove unattended. However, it is also foreseeable that a person driving too fast on a highway next to a cliff that is not protected by a guardrail -will plunge down the embankment. Foreseeability is not relevant under Dean.
Dean teaches that the harm must be caused by the realty or fixture. As noted by the Authority, if the smoke alarm system had caused the fire or had caused an electric shock to a resident, then the real estate exception would be satisfied. In this regard, the Authority has correctly characterized Dean’s principles in its motion for summary judgment.
The majority relies upon City of Philadelphia v. Duda, 141 Pa.Cmwlth. 88, 595 A.2d 206 (1991), in which this Court held that the City could be held liable for not placing depth markers along a swimming pool deck. Because Duda was decided before Dean, this Court did not determine whether a pool is safe for its intended purpose without depth markers. The issue in Dean was causation. However, an argument can be made that a pool, intended for the purpose of diving, is unsafe without depth indicators.
The majority also relies on Crowell v. City of Philadelphia, 531 Pa. 400, 613 A.2d 1178 (1992), another causation case. In Crowell, the driver of a vehicle caused a fatal accident after he followed a directional sign placed by the City and drove the wrong way down a one-way street. Cro-well is inapposite. The Political Subdivision Tort Claims Act specifically waives immunity for “[a] dangerous condition of trees, traffic signs, lights or other traffic controls ... under the care, custody or control of the local agency....” 42 Pa.C.S. § 8542(b)(4). In any case, a misplaced directional sign renders a street unsafe for its intended purpose.3
The Commonwealth is not a corporation that is motivated by profit when it makes decisions on the installation or maintenance of guardrails or fire alarm systems. The Commonwealth’s sole mission is to build safe roads and to provide safe housing to those who cannot provide for themselves. The legislature has decided to narrowly circumscribe the Commonwealth’s liability under the real estate exception, and it is for the legislature to expand the exception to sovereign immunity to cover Nance’s situation. Liability for failure to prevent harm could be limitless, and there are only so many public dollars *1156to be spent. Therefore, it is not all conditions of realty that cause personal injury but only “dangerous conditions” that can lead to liability. Dean, 561 Pa. at 512 n. 9, 751 A.2d at 1134 n. 9.
Dean has resolved the issue of the scope of the real estate exception and drawn a very tight circle around the bounds of that exception. I believe it compels the grant of summary judgment to the Philadelphia Housing Authority on Nance’s complaint.
President Judge LEADBETTER and Judge SIMPSON join in this dissent.

. It further explained that
the real estate exception can be applied only to those cases where it is alleged that the artificial condition or defect of the land itself causes the injury, not merely when it facilitates the injury by the acts of others, whose acts are outside the statute’s scope of liability.
Dean, 561 Pa. at 509, 751 A.2d at 1133 (citation omitted) (emphasis added).


. Nance's estate argues in its brief that the smoke detector in Nance’s apartment malfunctioned, but there is no factual evidence in the record to support this claim. Nance’s own expert stated in his expert report that a *1155resident who occupied the unit next to Nance "heard the Nance apartment smoke detector activation very early on and it was a considerable time later that she opened her apartment door to find the hallway filled with smoke.” R.R. 631a. None of Nance’s experts testified that the smoke detector alarm in Nance’s apartment did not activate. Further, the complaint does not allege that the smoke detector in Nance's apartment failed to activate.


. Indeed, in Dean, the Supreme Court noted that unlike the absence of a traffic signal or appropriate road signs, the lack of a guardrail does not render a highway unsafe for travel.